Exhibit 10.2

*****CONFIDENTIAL TREATMENT REQUESTED*****

Confidential terms of this agreement which have been redacted are marked
(“[*****]”). The omitted materials have been filed separately with the
Securities and Exchange Commission.

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (hereinafter called the “Agreement”) is hereby
executed as of the 26th day of December 2005, by and between KEYSTONE
REDEVELOPMENT PARTNERS, LLC, a Delaware limited liability company having an
address at Fox Street and Roberts Avenue, Philadelphia, Pennsylvania
(hereinafter called “Owner”), and TER MANAGEMENT CO., LLC, a Delaware limited
liability company having an address at 1000 Boardwalk, Atlantic City, New Jersey
08401 (hereinafter called “Manager”).

RECITALS:

WHEREAS, Owner has or will apply for a license to operate a facility under the
Pennsylvania Racehorse Development and Gaming Act (the “Act”) to operate slot
machines to be located in Philadelphia, Pennsylvania (the “Facility”); and

WHEREAS, Manager, itself and through its Affiliates, has substantial expertise
in the operation and management of unique and distinctive hotel casinos and for
marketing and promotional activities in connection therewith; and

WHEREAS, Owner has determined it to be in its best interest to avail itself
through Manager of the expertise and capabilities available to Manager in the
management and operation of the Facility; and

WHEREAS, the parties have agreed, based upon the foregoing considerations, that
Owner requires, and that Manager has agreed to provide, the services more
particularly described herein, on the terms and conditions herein described.

NOW, THEREFORE, based upon the mutual premises herein contained and for good and
valuable consideration, the parties hereby agree as follows:

1. DEFINITIONS

All capitalized terms referenced or used in this Agreement and not specifically
defined herein shall have the meaning set forth on Exhibit A, which is attached
hereto and incorporated herein by reference.

2. TERM

2.1 Initial Term. This Agreement shall be effective upon its execution by Owner
and Manager (the “Effective Date”), and the management services to be rendered
hereunder shall commence eight (8) months in advance of the projected Opening
Date of the Facility, or such earlier time as the parties may agree upon in
writing (the “Commencement Date”). The Initial Term of this Agreement shall be
ten (10) years from the Commencement Date.

 

1



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

2.2 Extended Term. Provided no Event of Default on the part of Manager shall
exist at the conclusion of the Initial Term, Manager shall have the right and
option to extend the Term for one (1) additional ten (10) year period (the
additional ten (10) year period being designated as the “Extended Term”) by
providing written notice of Manger’s election to so extend the Term to Owner not
less than six (6) months prior to the end of the Initial Term.

2.3 Owner Option to Terminate. In the event that Manager’s Affiliates hold less
than ten (10%) of the equity interests of Owner, Owner shall have the right and
option to terminate this Agreement on three (3) months’ notice to Manager.

3. APPOINTMENT OF MANAGER

3.1 Appointment. Owner hereby appoints, hires and engages Manager as Owner’s
exclusive agent to manage and operate the Facility on behalf of and for the
account of Owner commencing as of the Commencement Date and continuing during
the Term of this Agreement. Manager hereby accepts such appointment upon and
subject to the terms, conditions, covenants and provisions set forth herein.

3.2 Management of the Facility. Manager shall diligently operate the Facility
and perform its duties hereunder consistent with the operational quality of
other first-class casinos, after taking into account differences with respect to
the physical characteristics of the Facility, local conditions, budgeting
limitations and the nature of its market, as well as the limitations imposed
upon Manager by this Agreement, Owner and any applicable Governmental
Requirements.

3.3 Owner’s Representatives. Manager acknowledges that Owner is governed by a
“Board of Member Representatives,” and that all approvals or other actions that
this Agreement specifies are to be granted or taken by Owner are to be granted
or taken by Owner’s Board of Member Representatives acting in accordance with
Owner’s governing documents. Subject to Governmental Requirements, Owner’s
Representatives shall have access to all areas of the Facility, other than
private offices, at all times and shall have access to, and the right to review
the Books and Records. Manager and Manager’s Senior Staff shall cooperate with
Owner’s Representatives to provide such information and access as Owner’s
Representatives may request from time to time. Owner’s Representatives shall not
interfere with the conduct of Manager’s business.

4. PRE OPENING ACTIVITIES

4.1 Pre-Opening. Six (6) months prior to the scheduled Opening Date, Manager
shall commence implementation of a pre-opening program which shall include all
activities necessary to financially and operationally prepare the Facility for
opening in accordance with a pre-opening budget which shall be submitted by
Owner to Manager no later than seven (7) months prior to the scheduled Opening
Date (“Pre-Opening Budget”). The Pre-Opening Budget shall set forth the expenses
which Owner anticipates to be necessary or desirable in order to prepare the
Facility for opening, including without limitation, cash for disbursements, FF&E
and

 

2



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

Operating Supplies, hiring, training, relocation and temporary lodging of
employees, advertising and promotion, office overhead and office space (whether
on or off the Facility), and travel and business entertainment (including
opening celebrations and ceremonies) (“Pre-Opening Expenses”). The Manager
agrees that the Pre-Opening Budget may be modified by Owner from time to time.

5. AUTHORITIES AND RESPONSIBILITIES OF MANAGER

5.1 Rights and Responsibilities of Manager. During the Term, Manager shall have
the following rights and responsibilities in connection with the management and
operation of the Facility:

a. Personnel Matters. Manager shall have the authority and responsibility to
establish and implement procedures, techniques and programs to screen, evaluate,
hire, and train qualified applicants to become Facility employees. Manager shall
have the sole authority to hire, promote, discharge and supervise all Facility
employees. In exercising this authority, Manager shall comply with the laws of
Pennsylvania applicable to employment matters. All Facility employees shall be
employees of the Owner, and the costs and expenses of such employees shall be
Operating Expenses; provided, however, the persons appointed by Manger to serve
as the [*****] of the Facility (“Manager’s Senior Staff”) shall be employees of
Manager, and the cost incurred by Manger for the base salary of such persons
shall be reimbursed by Owner as an Operating Expense.

b. Financial Management. Manager shall be responsible for the management of the
day-to-day financial affairs of the Facility, including, but not limited to:

(1) Accounting Services. Manager shall establish and maintain a Facility
accounting system, internal controls, and reporting systems (a) that are
adequate to provide Owner and Manager with the necessary information about the
business and to safeguard Facility assets and (b) which comply with all
Governmental Requirements. Owner shall have the right to request that Manager
provide to Owner (and in such event Manager shall provide) (a) any managerial
reports produced by Manager for the Facility in the ordinary course of business
and (b) other managerial reports of a type produced by Affiliates of manager in
the ordinary course of business for their gaming units taking into account
differences in business conditions and reporting and data processing systems.

(2) Bank Accounts. Owner shall establish one or more bank accounts that are
necessary for the operation of the Facility at such banking institution chosen
by Owner and reasonably acceptable to Manager (such accounts, but not including
the Capital Replacement Fund, are hereinafter collectively referred to as the
“Bank Accounts”). The accounts shall be in the name of Owner, but Manager’s
designees shall be the only persons authorized to draw upon the Bank Accounts.
The Bank Accounts shall be interest-bearing accounts if such accounts are
reasonably available and all interest thereon shall be credited to the Bank
Accounts. All Gross Revenues received by Manager from the operations of the
Facility shall be deposited in the Bank Accounts and Manager shall pay out of
the Bank Accounts, to the extent of the funds therein, from time to time, all
Operating Expenses and other amounts required by Manager to perform its
obligations under this Agreement. All funds in the Bank Accounts shall be
separate from any

 

3



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

other funds and Manager may not commingle any of Manager’s funds with the funds
in the Bank Accounts. Owner shall bear the risk of the insolvency of any
financial institution holding such Bank Accounts.

c. Budgets. No later than sixty (60) days prior to the commencement of each
Fiscal Year, Manager shall submit to Owner, for Owner’s approval, an annual
budget for the operation of the Facility for the forthcoming Fiscal Year (each
such annual budget that is approved by Owner is referred to herein as an “Annual
Budget”), which shall include an annual projection of sources of cash by month,
an annual operating budget by month, an annual capital improvements budget and
an annual sources and uses of cash. The Annual Budget shall include sufficient
amounts for maintenance and repairs to keep the Facility in first class
condition. Owner shall be required, by giving written notice to Manager, to
approve or disapprove each proposed Annual Budget within thirty (30) Business
Days after submission to Owner. Any notice that disapproves a proposed Annual
Budget must contain reasonably detailed specific objections along with
suggestions as to what corrective measures can be taken to make such proposed
Annual Budget acceptable to Owner. If Owner fails to provide written notice to
Manager of its objections within thirty (30) Business Days after submission
thereof to Owner, such proposed Annual Budget shall be deemed to be approved as
submitted, subject to any changes upon which Owner and Manager have previously
agreed. If Owner disapproves or objects to any items contained in the proposed
Annual Budget or any revisions thereto, Owner and Manager shall cooperate with
each other in good faith to attempt to expeditiously resolve the disputed or
objectionable proposed items. If Owner and Manager are unable to reach a
mutually acceptable agreement concerning the disputed or objectionable items
within fifteen (15) days after the date Owner advises Manager of its objections
as aforesaid, either party shall be entitled to submit the dispute to
arbitration in accordance with Section 21. If Owner’s objection relates only to
certain portions of the proposed Annual Budget, the undisputed portions of the
proposed Annual Budget shall be deemed to be adopted and approved. With respect
to objectionable items in any proposed budget, the corresponding item contained
in the budget for the preceding Fiscal Year shall be substituted in lieu of the
disputed portions of the proposed budget, excluding, however, line items in the
previous budget for extraordinary expenses or revenues. If Owner and Manager are
unable to agree on the amount of any capital expenditure item in a budget, only
those capital expenditures (or the undisputed amount when the amount is in
dispute) with respect to which Owner and Manager have reached an agreement shall
be made. Except as otherwise provided in Section 5.3 or 5.4, Manager shall not,
without Owner’s prior written consent, expend in any Fiscal Year for a matter
included within any budget for such Fiscal Year more than the amount approved
for that matter in such budget unless otherwise permitted by Section 5.1e.

d. Capital Replacement Fund. Manager shall have the responsibility to plan,
account for and supervise all capital replacements and improvements to the
Facility and related facilities or any portion thereof (collectively, “Capital
Replacements”) that are contemplated in any Annual Budget. Manager shall
establish a cash account for Capital Replacements on the books of account of the
Facility and a separate interest-bearing account in Owner’s name (the “Capital
Replacements Fund”) at a bank selected by Owner, with Manager’s designee being
the only authorized signatories on such account. Commencing on the first day of
the first (1st ) full calendar month after the Opening Date and continuing on
the first day of each month thereafter during the Term, Manager shall deposit
into the Capital Replacements Fund from Facility operations an amount equal to
[****(****%)] percent of [*****] for the preceding month to pay

 

4



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

for Capital Replacements. The funds in the Capital Replacements Fund shall be
utilized first for any necessary repairs and replacements to the Facility, and
FF&E and then for improvements. Any expenditures for Capital Replacements during
any Fiscal Year shall be made in accordance with the applicable Annual Budget.
To the extent available, expenditures shall be made by Manager from the Capital
Replacements Fund (including accrued interest and unused accumulation from
earlier years). Any amounts remaining in the Capital Replacements Fund at the
close of each Fiscal Year shall be carried forward and retained in the Capital
Replacements Fund until fully used in accordance with this Agreement. To the
extent the Capital Replacements Fund is insufficient at the time the funds are
planned for expenditure in accordance with an Annual Budget, Owner shall supply
such shortfall of funds by making a deposit into the Capital Replacements Fund
as soon as practicable but in no event later than thirty (30) days after receipt
of notice from Manager. To the extent that amounts in the Capital Replacements
Fund equal or exceed one hundred (100%) percent of the amount allocated therefor
in the applicable Annual Budget at any time during a Fiscal Year (after taking
into consideration Capital Replacements scheduled for such Fiscal Year which are
in process or have not yet been undertaken), then, in such event, Manager shall
make no further deposits into the Capital Replacements Fund during such Fiscal
Year. All net proceeds from the disposition of capital items no longer needed
for the operation of the Facility shall be deposited into the Capital
Replacements Fund. The disposition of such items shall be conducted by Manager
in a commercially reasonable manner.

e. Revisions to Annual Budget and Reallocation of Funds. If, in Manager’s good
faith business judgment, revisions to the Annual Budget are appropriate, Manager
shall revise the Annual Budget and submit such revised Annual Budget, to Owner
for approval in accordance with the procedures set forth in Section 5.1.
Manager, without Owner’s consent, may reallocate all or any portion of any line
item in a budget to another item in an amount not to exceed the greater of
[*****] ([*****]%) percent of such line item or [*****] in any Fiscal Year.
Manager shall not make any payments or disbursements in excess of the total
operating expense amounts in an Annual Budget, except as follows:

(1) Pursuant to Section 5.3 or 5.4;

(2) If expenditures for Operating Expenses bear the same relationship (ratio) to
the amount budgeted for such items as actual Gross Revenue for such month bears
to the projected Gross Revenue for such month (provided that any increase in
Operating Expenses is, in Manager’s business judgment, a necessary consequence
of the increase in Gross Revenue);

(3) Any expenditure for which written approval in advance has been obtained from
Owner;

(4) For taxes, insurance and utilities to reflect actual costs thereof, subject
to Owner’s right to contest the validity of such items; and

(5) For payment of any monetary judgment in litigation involving the Facility.

 

5



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

f. Accounting Records. During the Term of this Agreement, Manager shall maintain
full and adequate books of account and records (“Books and Records”) reflecting
the results of the operation of the Facility on an accrual basis, all in
accordance with Generally Accepted Accounting Principles consistently applied in
all material respects. The Books and Records shall be kept separate and distinct
from all other operations and businesses of Manager. Manager shall keep all
Books and Records, including, without limitation, current vendor invoices,
payroll records, general ledgers, credit transactions and other records relating
to the Facility at the Facility or at such other location as shall be approved
by Owner in writing. All such Books and Records shall at all times be the
property of Owner and shall not be removed from the Facility or other approved
location by Manager without Owner’s written consent. Upon any termination of
this Agreement, all Books and Records shall immediately be turned over to Owner
so as to insure the orderly continuance of the operation of the Facility, but
such Books and Records shall be available to Manager for a period of five
(5) years at all reasonable times for inspection, audit, examination and
photocopying.

g. Financial Statements. Manager shall provide Owner with accurate unaudited
Financial Statements of the Facility for each month within twenty (20) days
after the end of each calendar month. Manager shall also provide Owner with such
other information, analyses and reports as Owner may reasonably request in
writing. The annual Financial Statements shall be audited by the Facility
Auditors at Owner’s expense and provided to Owner within ninety (90) days after
the end of the Fiscal Year. In addition to the annual audited Financial
Statements, the Books and Records shall be audited at the termination of this
Agreement. Manger shall have the right to appoint the Facility Auditors, subject
to the approval of Owner, whose approval shall not be unreasonably withheld.

h. Operations. Manager shall have the discretion and authority to determine
operating policies and procedures, standards of operation, staffing levels and
organization, win payment arrangements, standards of service and maintenance,
food and beverage quality and service, pricing and other policies affecting the
Facility, or the operation thereof, to implement all such policies and
procedures, and to perform any act on behalf of Owner which Manager deems
necessary or desirable in its good faith business judgment for the operation and
maintenance of the Facility on behalf, for the account and at the expense of
Owner, including but not limited to the following, as applicable:

(1) Service Agreements. Manager shall enter into such agreements as Manager
deems necessary for the furnishing of utilities, services, security, and
supplies for the maintenance and operation of the Facility. All service
agreements shall be consistent with the applicable Annual Budget(s).

(2) Concessions. Manager shall negotiate and grant concessions and leases for
such services customarily subject to concessions and leases for casinos as
Manager deems appropriate. Manager shall provide Owner with a copy of the
applicable agreement and shall require such tenants and concessionaires to
operate their businesses in a quality manner and in accordance with Governmental
Requirements.

(3) Purchases. Manager shall purchase such Operating Supplies, and other
materials and services as shall be necessary for the operation of the Facility.

 

6



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

(4) Maintenance and Repairs. Subject to Section 5.1d, Manager shall implement an
effective preventive maintenance program for the Facility and its operating
systems intended to keep the Facility in first class condition. Manager shall
have the sole responsibility and authority to make all repairs, replacements,
and improvements which are necessary or appropriate for such purposes

(5) Licenses, Permits, Reports and Accreditation. Manager shall apply for,
process, obtain and maintain all Operating Permits in a manner and within the
time periods that will permit the Facility to be operated on a continuous and
uninterrupted basis. Manager shall act in a reasonably diligent manner to assure
that all reports required by any Governmental Authority pertaining to the
Facility and itself are filed prior to their due date. Owner shall file all such
other reports pertaining to Owner and Owner’s Representatives, and Members.
Manager shall prepare, maintain and provide to Owner a listing of all Operating
Permits and reports required by any Governmental Authority and the term,
duration or frequency of such Operating Permits and reports. All out-of-pocket
costs and expenses reasonably necessary to obtain and maintain Manager Operating
Permits shall be reimbursable by Owner. Owner shall provide all required
information for all of the above promptly upon request and such information
shall be accurate.

(6) Legal Actions. All matters of a legal nature involving the Facility shall be
handled by legal counsel selected by Manager, subject to the approval of Owner,
whose approval shall not be unreasonably withheld (such legal counsel is
hereinafter referred to as “Approved Legal Counsel”). Manager shall notify Owner
in writing of the commencement of any legal action or proceeding concerning the
Facility as soon as practicable after Manager receives actual notice of the
commencement of such legal action which could reasonably be anticipated to
involve an expense, liability or damage to Owner that is not fully covered by
insurance or is in excess of Two Hundred Fifty Thousand ($250,000) Dollars or
could result in a lien on the Facility. Except with respect to those legal
matters in which Owner advised Manager that it desires to be directly involved,
Manager shall be responsible for retaining on behalf of Owner the Approved Legal
Counsel to take any reasonable or necessary legal actions. If any legal action
or proceeding in which Owner is to be the plaintiff or complainant could
reasonably be anticipated to involve an expense, liability or damage to Owner in
excess of Fifty Thousand ($50,000) Dollars or result in a lien on the Facility,
then Manager may not commence such legal action or proceeding without first
obtaining the prior written consent of Owner.

(7) Credit. All decisions regarding the granting and collection of credit shall
be determined by Manager.

(8) Taxes. Manager shall comply in all material respects with all applicable
Laws with respect to collecting and accounting for the payments of all
applicable excise, sales and use taxes to the appropriate Governmental
Authorities and other similar governmental charges resulting from the operation
of the Facility.

(9) Games. Subject in all respects to applicable Law, Manager shall establish
the types of electronic gaming activities to be offered at the Facility,
including the matrix of owned, leased, progressive and systems games.

 

7



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

5.2 Limitation of Responsibility for Budgets.

a. All budgets are intended only to be reasonable estimates based on Manager’s
best business judgment and Manager shall not be liable or responsible in any
event if any of the budgeted figures are not attained or there is any variance
between the actual revenues and expenditures and the amounts set forth in any
budgets. Owner acknowledges that Manager has not made any guarantee, warranty or
representation of any nature concerning or related to the amounts of Gross
Revenue to be generated and Operating Expenses to be incurred from the operation
of the Facility during the Term of this Agreement.

b. In the event that following the second full fiscal year of operation of the
Facility, any of the following shall occur:

 

  (i) [*****]; or

 

  (ii) [*****];

Then [*****].

5.3 Emergency Expenditures. Without limiting the generality of this Section 5,
in the event that a condition exists with respect to the Facility of an
emergency nature which requires immediate repairs to preserve and protect and
assure the continued operation of the Facility or to protect the safety and
welfare of the Facility customers, guests or employees, Manager, on behalf of
and at the expense of Owner, shall take all reasonable steps and make all
reasonable expenditures necessary to repair and correct any such condition,
whether or not provisions have been made in the applicable budgets for any such
emergency expenditures, subject to Owner funds being available therefor.
Expenditures made by Manager in connection with an emergency shall be paid first
from the Capital Replacements Fund to the extent funds are available and then,
in Manager’s sole discretion, from the Bank Accounts. Owner shall replenish
funds paid from the Capital Replacements Fund and the Bank Accounts with any
insurance proceeds received by Owner with respect to such emergency condition or
situation, and Owner shall replace any difference between the insurance proceeds
and the amount used for such emergency from the Capital Replacements Fund. If
circumstances require, Owner shall also immediately replenish the applicable
Bank Accounts.

5.4 Expenditures Required for Compliance with Law. Without limiting the
generality of this Section 5, if at any time during the Term of this Agreement
repairs, additions, changes or corrections in the Facility of any nature shall
be required by reason of Governmental Requirements, such repairs, additions,
changes or corrections shall be made at the direction of Manager and shall be
paid for by Owner. Manager shall inform Owner of the existence of any
Governmental Requirements which require expenditures under this Section 5.4 as
soon as practicable after learning of such Governmental Requirements and the
repairs, additions, changes or corrections which Manager believes are required
to be made and the estimated expenditures to be incurred. Owner and Manager
shall agree upon the work to be performed and the schedule for its
implementation. Owner shall have the right to contest the validity or
application of any Governmental Requirements provided that such contest does not
subject Manager to risk of any material liability and does not result in the
suspension or a material limitation of the operations of the Facility.

 

8



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

5.5 Marketing Programs. Manager shall develop a marketing program to implement
the marketing plans contained in each Annual Budget. Manager shall select the
form of any advertising and promotional materials and identify particular media
sources (whether it be particular newspapers, radio stations, television
stations or networks or other mass marketing outlets) with respect to which the
Facility marketing efforts are to be directed. Manager may, at its option, also
provide for the Facility, or seek to cause an Affiliate to so provide, joint
marketing or advertising with similar properties owned or operated by Affiliates
of Manager (including, without limitation, its casinos in Atlantic City, New
Jersey). Any joint marketing, advertising, or sharing of events and promotions
shall be subject to the prior written approval of Owner. The total costs and
expenses associated with any such joint marketing or advertising, to the extent
approved in writing by Owner, shall be shared on a reasonable basis between the
parties and the portion allocable to the Facility shall be an Operating Expense
of the Facility.

5.6 Manager Expenses. In connection with Manager’s obligations under this
Agreement, Manager agrees to arrange for Trump Entertainment Resorts, Inc., and
its other subsidiaries, to provide such reasonable supervisory services to
Manager as are generally provided by Trump Entertainment Resorts, Inc., and its
other subsidiaries, to its other gaming units. The reasonable costs of travel,
food and lodging (without mark-up) for any non-Facility staff of Manager or its
Affiliates visiting the Facility for purposes of providing services related to
the management of the Facility shall be paid by Owner as an Operating Expense of
the Facility.

6. CERTAIN RIGHTS AND RESPONSIBILITIES OF OWNER

6.1 Owner’s Advances. Owner shall advance to Manager on a timely and prompt
basis immediately available funds with which to conduct the affairs of the
Facility and maintain the Facility (hereafter referred to as “Owner’s Advances”)
as set forth in this Agreement and as otherwise provided hereunder; provided,
however, that notwithstanding anything contained in this Agreement to the
contrary, Owner shall have no obligation to advance funds to Manager for the
Facility if to do so Owner would be required to make a capital call on Owner’s
members beyond the amount of capital committed by Owner’s members as “Initial
Capital Contributions” and “Additional Capital Contributions” as set forth on
Schedule B to Owner’s limited liability company agreement.

a. Initial Cash Needs. Six (6) months prior to the scheduled Opening Date of the
Facility, Owner shall fund the amounts necessary to implement the Pre-Opening
Budget, and Fifteen (15) days prior to Opening Date of the Facility, Owner shall
fund the Working Capital necessary to commence operating the Facility, in an
amount not to exceed the estimated operating expenses for four (4) weeks as set
forth in the initial Annual Budget as revised.

b. Working Capital. During the Term of this Agreement, within five (5) Business
Days after receipt of written notice from Manager, Owner shall fund Owner’s
Advances adequate to insure that the Working Capital set forth in the applicable
Annual Budget as revised pursuant to the provisions of Section 5.1 is sufficient
to support the uninterrupted and efficient ongoing operation of the Facility.
The written request for any additional Working Capital shall be submitted by
Manager to Owner on a monthly basis based on the applicable Annual Budget as
revised pursuant to the provisions of Section 5.1.

 

9



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

c. Payment of Expenses. Manager shall cause to be paid from Gross Revenues the
following items in the order of priority listed below, on or before their
applicable due date:

(1) Operating Expenses (excluding the Base Management Fee and Incentive
Management Fee), expenditures permitted pursuant to Sections 5.3 and 5.4,
payments to Governmental Authorities;

(2) Base Management Fee and Incentive Management Fee payable in accordance with
Section 7;

(3) Deposits in the Capital Replacements Fund pursuant to Section 5.1d, payments
due on any lease or other financing arrangement relating to the FF&E, any other
expenditures permitted by any Annual Budget; and

(4) Debt Service payments and any escrow or impound payments required by any
Loan Documents.

Notwithstanding the foregoing, failure to pay the Base Management Fee or the
Incentive Management Fee in accordance with the time periods set forth in this
Agreement shall constitute a breach of this Agreement by Owner. Manager’s
responsibility to make any of the foregoing payments is subject to and
conditioned upon Owner making available funds sufficient to make such payments
from Gross Revenues or otherwise in the order set forth above. Manager shall
advise Owner as soon as possible of any anticipated requirements for additional
Working Capital. Nothing in this Section 6.1c shall be deemed to relieve Owner
from its obligations to pay Management Fees in accordance with Section 7 or to
comply with the time requirements set forth in Section 7 or to pay any other
obligation of Owner under this Agreement.

6.2 Cooperation of Owner and Manager. Owner and Manager shall cooperate fully
with each other during the Term of this Agreement to facilitate the performance
by Manager of Manager’s obligations and responsibilities set forth in this
Agreement and to procure and maintain all Operating Permits. Owner shall provide
Manager with such information pertaining to the Facility necessary to the
performance by Manager of its obligations hereunder as may be reasonably and
specifically requested by Manager from time to time.

6.3 Access, Review and Audit. Owner’s Representatives shall have the right at
all times to examine, audit, inspect and transcribe the Books and Records;
provided Owner’s Representatives shall not unreasonably disrupt the business of
Manager or the operation of the Facility in exercising such rights. With respect
to such reviews, Owner’s Representatives and Owner shall be subject to the
confidentiality covenants in Section 22.1. Owner acknowledges that the
calculation of the Management Fees and the accounting information set forth in
the Financial Statements shall be binding and conclusive on the parties unless a
written statement setting forth any objections and the basis for the objections
is received by Manager within one hundred eighty (180) days after Owner receives
the audited Financial Statements applicable to such time period. If the parties
cannot resolve the disputed items within thirty (30) days after Manager receives
the written objections, then the disputed matters shall be submitted to
arbitration pursuant to the provisions of Section 20.

 

10



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

6.4 Limitations on Use of Names and Logos. Owner acknowledges that neither this
Agreement nor the exercise of any of Owner’s rights in respect of the Facility
shall give Owner any rights to the name “Trump.”

7. MANAGEMENT FEES

7.1 Management Fees. In addition to reimbursement or payment of expenses as
otherwise provided in this Agreement, during the Term of this Agreement, Manager
shall be paid by Owner the Management Fees set forth herein. Subject to the
priority of other expenses set forth in Section 6.1c, Management Fees may be
collected monthly by Manager withdrawing the same from the Bank Accounts five
(5) Business Days after Manager delivers the financial statements to Owner for
such month without abatement, deduction, or set-off. Notwithstanding the
foregoing, failure to pay the Base Management Fee in accordance with the time
periods set forth in this Agreement shall constitute a breach of this Agreement
by Owner.

7.2 Base Management Fee. For each Fiscal Year during the Term of this Agreement,
Manager shall be paid a fee (the “Base Management Fee”) equal to [*****]
([*****]%) percent of the Gross Revenue for such Fiscal Year. The Base
Management Fee shall be due and payable monthly in arrears on the date the
monthly Financial Statements are delivered to Owner; provided, however, if Gross
Revenues are not sufficient in any month to pay the Base Management Fee when
due, Owner may, if Owner is experiencing financial difficulties, defer one such
payment (or a portion thereof) for sixty (60) days, provided further, however,
Owner shall be entitled to only one such deferral in any continuous twelve
(12) month period. The Base Management Fee (or portion thereof) so deferred
shall bear interest at the Default Rate until paid. The Base Management Fee
shall be adjusted quarterly based on actual reported results for such fiscal
quarter, and, if necessary, annually based on actual reported results for each
Fiscal Year.

7.3 Incentive Management Fee. For each Fiscal Year during the term of this
Agreement, Manager shall be paid a fee (“Incentive Management Fee”) of [*****]
([*****]% percent of Gross Operating Profit for such Fiscal Year. The Incentive
Management Fee shall be computed and paid annually thirty (30) days after the
annual audited Financial Statements have been delivered to Owner.

7.4 Fees Following Termination. Following termination of Manager as manager for
any reason, if Owner collects amounts with respect to Bad Debts in an amount in
excess of the amount reserved on the Financial Statements, then Manager shall be
entitled to Management Fees as if such excess amount had been part of Gross
Revenue or included in Gross Operating Profit for the applicable period of
Facility operations.

7.5 Payments to Manager. All payments to Manager pursuant to this Agreement,
including payments of Management Fees and reimbursements to Manager, shall be
payable in U.S. Dollars by wire transfer of immediately available funds to such
bank, located within or without the United States, as Manager shall designate
upon notice to Owner.

 

11



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

8. OWNER’S COVENANTS AND REPRESENTATIONS

8.1 Owner’s Covenants and Representations. Owner makes the following covenants
and representations to Manager, which representations and covenants shall,
unless otherwise stated herein, survive the execution and delivery of this
Agreement and shall continue to be true during the Term of this Agreement.

a. Corporate Status. Owner is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware, with full
corporate power to enter into this Agreement and execute all documents required
hereunder.

b. Organization. The execution, delivery and performance of this Agreement by
Owner and the consummation of the transactions contemplated thereby do not and
will not violate or conflict with any provision of the certificate of formation
or limited liability company agreement of Owner, or any other agreement to which
Owner is a party.

c. Authorization. The making, execution, delivery and performance of this
Agreement by Owner has been duly authorized and approved by all requisite action
of the Board of Directors of Owner, and this Agreement has been duly executed
and delivered by Owner and constitutes a valid and binding obligation of Owner,
enforceable in accordance with its terms.

d. Other Agreements. Neither the execution and delivery of this Agreement by
Owner nor Owner’s performance of its obligations hereunder will result in a
violation or breach of, or constitute a default with respect to or accelerate
the performance required under any other agreement or obligation to which Owner
is a party or is otherwise bound or to which the Facility or any part thereof if
subject, and will not constitute a violation of any law to which Owner or the
Facility is subject.

e. Documentation. If necessary to carry out the intent of this Agreement, Owner
agrees to execute and provide to Manager, on or after the date hereof, any and
all other instruments, documents and agreements necessary to make this Agreement
fully and legally effective, binding and enforceable between the parties hereto
and as against third parties.

f. Related Contracts. Owner shall cause the timely payment and performance of
all its obligations under any Loan Documents and Owner shall fund all such
obligations to the extent Gross Revenues are insufficient therefor.

g. Manager Operating Permits. Owner agrees to use all reasonable efforts to
assist Manager in obtaining all Manager Operating Permits necessary for Manager
to manage the Facility and otherwise consummate the transactions contemplated
herein.

h. Brokers. Owner agrees to indemnify, defend and hold harmless Manager from all
broker’s commissions, finder’s fees or other fees and commissions to any broker,
agent, consultant or finder claiming to have acted on Owner’s behalf in
connection with this Agreement and the transactions contemplated herein.

 

12



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

9. MANAGER’S COVENANTS AND REPRESENTATIONS

9.1 Manager’s Covenants and Representations. Manager makes the following
covenants and representations to Owner, which covenants and representations
shall, unless otherwise stated herein, survive the execution and delivery of
this Agreement and continue to be true during the Term of this Agreement.

a. Corporate Status. Manager is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
with full corporate power to enter into this Agreement and execute all documents
required hereunder.

b. Organization. The execution, delivery and performance of this Agreement by
Manager and the consummation of the transactions contemplated thereby do not and
will not violate or conflict with any provision of the Manager’s organization
documents, or any other agreement to which Manager is a party.

c. Authorization. The making, execution, delivery and performance of this
Agreement by Manager has been duly authorized and approved by all requisite
action of the Members of Manager, and this Agreement has been duly executed and
delivered by Manager and constitutes a valid and binding obligation of Manager,
enforceable in accordance with its terms.

d. Other Agreements. Neither the execution and delivery of this Agreement by
Manager nor Manager’s performance of its obligations hereunder will result in a
violation or breach of, or constitute a default with respect to or accelerate
the performance required under any other agreement or obligation to which
Manager is a party or is otherwise bound and will not constitute a violation of
any law to which Manager is subject.

e. Documentation. If necessary to carry out the intent of this Agreement,
Manager agrees to execute and provide to Owner, on or after the date hereof, any
and all other instruments, documents and agreements that may be necessary to
make this Agreement fully and legally effective, binding and enforceable between
the parties hereto and against third parties.

f. Brokers. Manager agrees to indemnify, defend and hold harmless Owner from all
broker’s commissions, finder’s fees or other fees and commissions to any broker,
agent, consultant or finder claiming to have acted on Manager’s behalf in
connection with this Agreement and the transactions contemplated herein.

10. INSURANCE

10.1 Insurance. During the Term of this Agreement, Owner shall maintain such
insurance coverage in amounts, subject to such deductibles, and with responsible
and properly licensed companies as recommended by Manager and approved by Owner,
including, without limitation:

a. Public liability insurance for injury to or death of persons and damage to or
loss of property, with endorsements thereto as may be requested by Manager;

b. Insurance against all risk of direct physical loss, including, but not
limited to, fire and extended coverage including business interruption, boiler
and machinery coverage, use and occupancy, and such other risks and perils with
respect to which insurance is customarily carried, with endorsements thereto as
may be requested by Manager;

 

13



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

c. Crime and fidelity insurance against dishonest acts by employees, with
endorsements thereto as may be requested by Manager;

d. Business interruption coverage; and

e. Such other policies of insurance as are customary for similar operations, in
each instance with endorsements thereto as may be requested by Manager.

10.2 Notice Of Cancellation Or Change. All insurance policies required to be
carried under this Section 10 shall, to the extent obtainable, have attached
thereto an endorsement that the same shall not be cancelled or changed without
at least thirty (30) days’ prior written notice to Manager.

10.3 Evidence Of Insurance Coverage. For the purpose of evidencing compliance
with the provisions of this Section 10, Owner shall, from time to time, furnish
to Manager duplicate policies of all insurance required to be maintained by
Owner pursuant to this Section 10.

10.4 Waiver of Subrogation. All policies of insurance required to be maintained
by Owner pursuant to this Section 10 shall, to the extent reasonably attainable,
contain a waiver by the insurer of any rights of subrogation.

10.5 Termination of Agreement. In the event of the termination of this Agreement
for any reason, Owner shall, at Owner’s sole cost and expense, continue to name
Manager as an additional insured on the liability insurance coverage required by
this Agreement for a period of two (2) years following the date of the
termination of this Agreement. Owner shall provide Manager with evidence of the
foregoing coverage following the date of the termination of this Agreement by
the delivery of certificates of insurance evidencing the current in-place
coverage, together with such other information as may be reasonably requested,
from time to time, by Manager.

11. DAMAGE AND CONDEMNATION

11.1 Damage or Destruction. In the event the Facility is destroyed or materially
damaged by fire, casualty or otherwise, Owner shall repair and restore the
damaged or destroyed premises to the extent of available insurance proceeds. In
the event insurance proceeds are insufficient to repair or restore the premises
to the reasonable satisfaction of Manager, Manager shall have the right to
terminate this Agreement.

11.2 Major Condemnation. In the event of a Major Condemnation, this Agreement
shall terminate upon written notice by Owner within thirty (30) days of the
conclusion of the condemnation proceedings. Manager may separately claim for,
prove and receive an award for any separately compensable rights of Manager that
are taken in the condemnation action.

 

14



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

11.3 Minor Condemnation. In the event of a Minor Condemnation, this Agreement
shall not terminate and Owner shall use the award to repair and restore the
Facility. The balance of such award, if any, shall belong to Owner. Manager may
separately claim for, prove and receive an award for any separately compensable
rights of Manager that are taken in any such condemnation action.

11.4 Casualty Management Fees. Manager shall have the right to maintain business
interruption insurance at its own expense and for its own account and in the
event of a destruction, damage, or condemnation, Manager shall be entitled to
retain any payments from such business interruption insurance.

12. INDEMNIFICATION

12.1 Owner Indemnity. Owner hereby covenants and agrees to indemnify, save, and
defend, at Owner’s sole cost and expense, and hold harmless, Manager and its
Affiliates and their respective employees, officers and directors (collectively,
“Owner Indemnitees”), from and against the full amount of any and all Losses.
The term “Losses” shall mean any and all liabilities, claims, suits,
administrative proceedings, losses, damages or costs, which may be asserted
against an Owner Indemnitee arising from, or relating to the financing or
operation of the Facility and shall include expenses of defense including,
without limitation, attorneys’ fees. The term “Losses” does not include (and
this indemnity shall not apply to) Losses caused by an Owner Indemnitee’s
willful, wanton or criminal misconduct, gross negligence or fraud. The term
“Losses” includes losses arising out of the negligence or strict liability of
any Owner Indemnitees. Each Owner Indemnitee will promptly notify Owner of such
action, suit or proceeding which relates to any matter covered by the indemnity
in this Section 12.1. The costs incurred by Owner pursuant to this Section 12.1
shall be an Operating Expense.

12.2 Manager Indemnity. Manager hereby covenants and agrees to indemnify, save
and defend, at Manager’s sole cost and expense, and hold harmless, Owner and its
employees, officers and directors, (collectively, “Manager Indemnitees”) from
and against the full amount of any and all liabilities, claims, suits,
administrative proceedings, losses, damages or costs which may be asserted
against a Manager Indemnitee and caused by Manager’s willful, wanton or criminal
misconduct or fraud of Manager, other than losses caused by Manager’s
Indemnitees’ willful, wanton or criminal misconduct, gross negligence or fraud.
Each Manager Indemnitee will promptly notify Manager of such action, suit or
proceeding which relates to any matter covered by the indemnity in this
Section 12.2.

12.3 Legal Fees, etc.; Procedures. Each indemnitor under this Section 12 shall
reimburse each indemnitee for any legal fees and costs, including reasonable
attorneys’ fees and other litigation or proceeding expenses, even if the claim
is groundless, false, or fraudulent, reasonably incurred by such indemnitee in
connection with investigating or defending against Losses with respect to which
indemnity is provided hereunder; provided, however, that an indemnitor shall not
be required to indemnify an indemnitee for any payment made by such indemnitee
to any claimant in settlement of Losses unless such settlement has been
previously approved by the indemnitor. If Losses are asserted, or if any action
or suit is commenced with respect thereto, for which indemnity may be sought
against an indemnitor hereunder, the indemnitee shall notify the indemnitor in
writing within ten (10) days after the indemnitee shall

 

15



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

have had actual knowledge of the assertion or commencement of the Losses or a
claim which could give rise to Losses, which notice shall specify in reasonable
detail the matter for which indemnity may be sought. The indemnitor shall have
the right, upon notice to the indemnitee given within thirty (30) days following
its receipt of the indemnitee’s notice (or shorter period if such notice
specifies such shorter period and provides reasonable reason therefor), to take
primary responsibility for the prosecution, defense or settlement of such
matter, including the employment of counsel chosen by the indemnitor with the
approval of the indemnitee, which approval shall not be unreasonably withheld or
delayed, and payment of expenses in connection therewith. The indemnitee shall
provide, without cost to the indemnitor, all relevant records and information
reasonably required by the indemnitor for such prosecution, defense or
settlement and shall cooperate with the indemnitor to the fullest extent
possible. The indemnitee shall have the right to employ its own counsel in any
such matter with respect to which the indemnitor has elected to take primary
responsibility for prosecution (without regard to Section 5.1h(6), defense or
settlement, but the fees and expenses of such counsel shall be the expense of
the indemnitee except when indemnitee has engaged its own counsel due to a
conflict of interest between indemnitor’s and indemnitee’s interests in which
case such fees and expenses shall be paid in by the indemnitor accordance with
this Section 12.3.

13. NON-DISTURBANCE AGREEMENT/SUBORDINATION

13.1 Non-Disturbance Agreement. Owner shall obtain for Manager from the present
or any future Lenders a subordination, non-disturbance and attornment agreement
in a form upon which Manager and such Lender(s) shall reasonably agree,
providing that so long as Manager is not in Default under this Agreement,
Manager’s rights under this Agreement shall not be disturbed if Owner defaults
under any mortgage, deed of trust, hypothecation or other instrument or document
creating a lien on the Facility, or any portion thereof, and Manager’s
possession and enjoyment of all of Manager’s rights under this Agreement shall
continue unimpaired.

13.2 Estoppel Certificates. Each party shall cooperate with the other in
providing information about the status of this Agreement to facilitate financing
requirements including absence of defaults or potential defaults,
non-modification and other pertinent information. Information will be provided
within ten (10) days after any request therefor, on the form requested and at no
charge to the requesting party.

14. ASSIGNMENT

14.1 Sale/Assignment. Except as set forth below, neither party may assign or
otherwise transfer this Agreement without first obtaining the consent of the
other, which consent shall not be unreasonably withheld or delayed. Any
assignment or other transfer of any stock or equity interest in a party, or any
other indirect assignment or other transfer (such as a transfer of stock in a
parent corporation) which results in a change in Control of a party to this
Agreement shall be deemed an assignment or transfer of this Agreement for
purposes of this Section 14. The following shall not be subject to the
restrictions in this Section 14.1: (a) assignment or other transfer of publicly
held stock in a publicly traded corporation; (b) mergers by Owner or Manager
which are done for internal corporate purposes and not done with the intention
of avoiding the consequences of a change in Control of either Owner or Manager
as set forth in this Agreement or any transfer or assignment of this Agreement
in connection therewith; or (c)

 

16



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

assignment or transfer of Owner’s rights and obligations under this Agreement to
a purchaser of the Facility who assumes in writing all of Owner’s obligations
hereunder, provided, however, that in the event the transferee or assignee would
adversely affect Manager’s or its Affiliates’ gaming license(s) in any other
jurisdiction, Manager may terminate this Agreement.

14.2 Effect of Assignment. In the event the necessary consents to an assignment
of this Agreement are given, no further assignment that is restricted by
Section 14.1 shall be made without the express written consent of the parties
whose consent is required in Section 14.1. An assignment with express written
consent of the other party shall relieve the assignor of its obligations under
this Agreement after the effective date of such assignment provided that the
assignee specifically assumes all of the assignor’s obligations and duties
recited herein after the effective date of such assignment pursuant to a written
assignment. An assignment by either Owner or Manager of its interest in this
Agreement which is permitted hereby shall inure to the benefit of and be binding
upon their respective successors, heirs, legal representatives or assigns to the
same extent as if such successors were an original party to this Agreement.

15. DEFAULT

15.1 Definitions. The occurrence of any one or more of the following events
shall constitute a default under this Agreement (hereinafter referred to as a
“Default” or an “Event of Default”) as to the party effecting the breaching act:

a. Manager’s Defaults.

(1) If Manager shall fail to perform or materially comply with any of the
covenants, agreements, terms or conditions contained in this Agreement
applicable to Manager (other than monetary payments) and such failure shall
continue for a period of thirty (30) days after written notice thereof from
Owner to Manager specifying in detail the nature of such failure, or, in the
case such failure is of a nature that it cannot, with due diligence and good
faith, be cured within thirty (30) days, if Manager fails to proceed promptly
and with all due diligence to cure the same and thereafter continuously to
prosecute the curing of such failure to completion.

(2) If Manager shall commit any act of fraud or embezzlement or similar
dishonesty with respect to the Owner or the Facility resulting in Manager’s gain
or profit; or a Manager Denial shall occur.

b. Owner’s Default. If Owner shall fail to make any monetary payment required
under this Agreement, including, but not limited to, Debt Service, Management
Fees or Owner’s Advances, on or before the due date and said failure continues
for five (5) Business Days after written notice from Manager specifying such
failure, or shall commit any act of fraud or embezzlement or similar dishonesty
with respect to Manager or the Facility resulting in Owner’s gain or profit; or
an Owner Denial shall occur.

c. Bankruptcy. If either party (a) applies for or consents to the appointment of
a receiver, trustee or liquidator of itself or any of its property, (b) makes a
general assignment for the benefit of creditors, (c) is adjudicated a bankrupt
or insolvent, or (d) files a voluntary petition in bankruptcy or a petition or
an answer seeking reorganization or an arrangement with

 

17



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

creditors, takes advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation Law, or admits the material
allegations of a petition filed against it in any proceedings under any such
law.

d. Reorganization/Receiver. If an order, judgment or decree is entered by any
court of competent jurisdiction approving a petition seeking reorganization of
Manager or Owner, as the case may be, or appointing a receiver, trustee or
liquidator of Manager or Owner, as the case may be, or of all or a substantial
part of any of the assets of Manager or Owner, as the case may be, and such
order, judgment or decree continues unstayed and in effect for a period of sixty
(60) days from the date of entry thereof.

15.2 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party’s exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.

16. REMEDIES AND TERMINATION

16.1 Owner’s Remedies. Upon the occurrence of a Default by Manager, Owner shall
be entitled to:

a. In the event, and only in the event, of a Default by Manager pursuant to
Section 15.1a(2), terminate this Agreement by Owner’s written notice of
termination to Manager and such termination shall be effective thirty (30) days
after delivery of such notice; or

b. Obtain specific performance of Manager’s obligations hereunder and injunctive
relief; or

c. Cause the Management Fee otherwise payable under this Agreement to accrue and
be retained in a separate account in Owner’s name, and not be payable to Manager
until Manager shall have cured such Default (and this remedy shall be
specifically enforceable by Owner).

16.2 Manager’s Remedies. Upon the occurrence of a Default by Owner, Manager
shall be entitled to:

a. Terminate this Agreement by Manager’s written notice of termination to Owner,
and such termination shall be effective thirty (30) days after delivery of such
notice; or

b. Obtain specific performance of Owner’s obligations hereunder and injunctive
relief.

16.3 Remedies Exclusive. The remedies provided to Owner and Manager under
Sections 16.1 and 16.2, respectively, are intended to be exclusive of any other
remedy herein or provided at law or in equity.

 

18



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

16.4 Termination. This Agreement shall terminate upon the occurrence of any of
the following events:

a. The expiration of the stated Term including any extensions effected by
Manager;

b. Agreement by both parties in writing to terminate this Agreement;

c. The exercise of any termination right expressly granted to either Owner or
Manager in this Agreement;

d. The issuance by the Gaming Control Board of the Commonwealth of Pennsylvania
of Category 2 Licenses for Philadelphia to two entities other than Owner.

16.5 Effect of Termination. Upon termination of this Agreement, all sums owed by
either party to the other shall be paid within thirty (30) days of the
termination date. In the event of any termination of this Agreement for any
reason, Owner shall, notwithstanding such termination, be liable to Manager for
the fees earned and reasonable out-of-pocket expenses incurred by Manager in
conformity with this Agreement prior to such termination as follows: (a) unpaid
accrued Management Fees (including any unpaid accrued interest thereon), if any,
plus (b) all reimbursable costs to Manager which were properly incurred prior to
termination in connection with the performance of Manager’s obligations in
conformity with this Agreement, plus (c) in the event of termination due to
Owner’s Defaults, all reasonable costs (including, but not limited to, severance
pay or settlements and moving expenses of Manager’s employees and any attorneys’
fees, expenses, and losses as the result of such severance) incurred as a direct
result of Owner’s Default.

16.6 Proprietary Information. In the event of termination of this Agreement,
Manager will relinquish to Owner all of the Books and Records and the marketing,
credit and customer data contained in operating records at the Facility and
which are generated by Manager in connection with it duties hereunder. Owner and
Manager acknowledge that pursuant to the sharing of information by and among
Owner, Manager and Manager’s Affiliates, Owner, Manager and Manager’s Affiliates
will have information and copies of records obtained from the Facility prior to
termination and nothing herein shall prevent the use of such information so
obtained. Upon termination of this Agreement for any reason, Manager’s
marketing, credit and customer data and proprietary computer programs generated
prior to the commencement of the term of Manager’s obligations under this
Agreement shall remain the sole property of Manager, and shall not be used or
disclosed to other Persons by Owner or its agents or Affiliates. Owner
recognizes, acknowledges and agrees that Manager and/or its Affiliates operate
and manage other properties in addition to the Facility and that Manager and/or
its Affiliates shall, during the Term of this Agreement and thereafter, have and
enjoy the continuing right to use all portions of its national marketing data
base in conjunction with management, operation or ownership by Manager and/or
its Affiliates of any other such properties.

16.7 Manager Responsibilities. In the event of termination of this Agreement,
Manager will relinquish control of all Bank Accounts and all funds in the
Facility. Manager shall make its staff available to Owner on a reasonable basis
and at cost to Owner equivalent to Manager’s cost for such persons including
overhead for a period of sixty (60) days to insure an orderly and uninterrupted
transition of Facility management; provided, however, Owner waives its rights
against Manager for such period for any misfeasance, malfeasance or nonfeasance
of

 

19



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

any Person and Manager shall receive an advance deposit sufficient to cover such
expenses, and further provided that such persons agree to serve in such
capacities. None of such persons shall be under Manager’s supervision during
such period.

16.8 Survival of Representations and Indemnifications. Notwithstanding anything
contained herein to the contrary, the parties acknowledge that the
representations, covenants and indemnifications set forth in Sections 5.1(f)
(last sentence only), 5.6 (last sentence only), 12, 16, 20, 22.1 and 22.3 shall
survive the termination or expiration of this Agreement. All amounts due and
payable from either party to the other shall survive the termination of this
Agreement.

17. LICENSE PROTECTION

17.1 Owner Denial. Owner shall apply for and diligently pursue all Owner
Operating Permits. If at any time (a) either Owner or any Person owning a
membership interest (or other equity or beneficial interest in) either Owner or
an Affiliate of Owner or an officer or director of either is denied a license,
found unsuitable, or is denied any other Approval with respect to the Facility
or any other gaming operation by any Gaming Authority because of such Person’s
misconduct or association with any other Person who is reputed to be controlled
by Persons known to engage in criminal activities, or is required by any Gaming
Authority to apply for an Approval and does not apply within any required time
limit (including extensions, if any), wrongfully withdraws any application for
Approval, and if the result of the foregoing has or would have an adverse effect
on Manager or any Affiliate of Manager with respect to its operation or
ownership of a casino under any Gaming Authority in the United States or does or
would materially delay obtaining any Approval affecting Manager of any Affiliate
of Manager, or (b) any Gaming Authority commences or threatens to commence any
suit or proceeding against either Manager or an Affiliate or to terminate or
deny any right or approval of Manager or any Affiliate because of the reputation
or misconduct of Owner, any Affiliate of Owner or any Person owning a beneficial
interest in Owner (all of the foregoing events described in clauses (a) and
(b) above are collectively referred to as an “Owner Denial”), said Owner Denial
shall be a Default on the part of Owner and shall entitle Manager to its
remedies under Section 16. If Manager exercises its right to terminate this
Agreement pursuant to Section 16 solely as the result of an association of Owner
or any Person associated with Owner, there shall be no Default and this
Agreement shall not terminate if Owner ends such association within thirty
(30) days after Manager’s notice or such longer period of time, if any, as the
Gaming Authority gives for termination of such association. Owner and all
Persons associated with Owner shall promptly, and in all events within any time
limit established by law or such Gaming Authority, furnish each Gaming Authority
any information requested by such Gaming Authority and shall otherwise fully
cooperate with all Gaming Authorities including any required inspections. Any
Owner Denial that is attributable in whole or in part to the acts or omissions
of Manager shall not constitute an Owner Default.

17.2 Manager Licensing. Manager shall apply for and diligently pursue all
Manager Operating Permits. Manager shall not be obligated to accept any
conditions to obtain any Manager Operating Permit which imposes any liabilities,
financial obligations or performance obligations not required by this Agreement.
If Manager shall have been finally denied any Manager Operating Permit (other
than on the grounds such permit is not available or administratively will not be
awarded until a later date as a matter of administrative discretion),

 

20



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

and no further appeal is available or Manager has failed to timely file an
appeal (a “Manager Denial”) said Manager Denial shall be a Default on the part
of Manager and shall entitle Owner to its remedies under Section 16. In the
event Manager is issued any Manager Operating Permit which is subject to any
condition or requirement of Manager, then if Manager promptly gives Owner
reasonably satisfactory written assurance that such condition can reasonably be
complied with, Manager shall be deemed licensed for purposes hereof. Any Manager
Denial that is attributable in whole or in part to the acts or omissions of
Owner shall not constitute a Manager Default.

18. RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

18.1 No Joint Venture or Ownership. Nothing contained in this Agreement shall be
deemed or construed by the parties or by any third party as (a) creating the
relationship of a partnership or joint venture between the parties to this
Agreement, or (b) creating or vesting any right, title, interest, estate, equity
participation or beneficial ownership interest in favor of Manager in or to the
Facility, except the contractual rights created in Manager by this Agreement.
Neither any provisions contained herein nor any acts of the parties shall be
deemed to create any relationship between the parties other than the
relationship of owner and manager, as provided in this Agreement.

18.2 Affiliates.

a. The parent of Manager and/or other Affiliates of Manager may provide services
to, provide loans and funds to, negotiate for, provide personnel to, and, from
time to time, take actions on behalf of or for the benefit of Manager by direct
dealings with Owner or those acting for it provided that the costs of such
services shall not be charged to Owner or included in Operating Expenses other
than as provided in Section 5.6. Manager shall be responsible to Owner under
this Agreement for the acts of Affiliates in the performance of services of
Manager under this Agreement as if such Affiliates were Manager’s employees or
agents.

b. The parent corporations or members of Manager shall not be liable to Owner
and the members of Owner shall not be liable to Manager for obligations or
liabilities of Manager or Owner, respectively, in the absence of a direct and
independent contract right between such parent corporations, members and Owner
or Manager, as the case may be.

19. FINANCING MATTERS

19.1 Restrictions on Financing Representations. In no event may either party
represent that the other party or any Affiliate thereof is or in any way may be
liable for the obligations of such party in connection with (a) any financing
agreement, or (b) any public or private offering or sale of securities. If
Owner, or any Affiliate of Owner shall, at any time, sell or offer to sell any
securities issued by Owner or any Affiliate of Owner through the medium of any
prospectus or otherwise and which relates to the Facility or its operation, it
shall do so only in compliance with all applicable law, and shall clearly
disclose to all purchasers and offerees that (i) neither Manager nor any of its
Affiliates, officers, directors, agents or employees shall in any way be deemed
to be an issuer or underwriter of such securities, and (ii) Manager and its

 

21



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

Affiliates, and the officers, directors, agents, and employees of each have not
assumed and shall not have any liability arising out of or related to the sale
or offer of such securities, including without limitation, any liability or
responsibility for any financial statements, projections or other information
contained in any prospectus or similar written or oral communication. Manager
shall have the right to approve any description of Manager or its Affiliates, or
any description of this Agreement or of Owner’s relationship with Manager
hereunder, which may be contained in any prospectus or other communications
(unless such information was furnished to Owner by Manager in writing), and
Owner agrees to furnish copies of all such materials to Manager for such
purposes not less than twenty (20) days prior to the delivery thereof to any
prospective purchaser or offeree. Owner agrees to indemnify, defend or hold
Manager and its Affiliates, and the officers, directors, agents and employees of
Manager and its Affiliates, free and harmless from any an all liabilities,
costs, damages, claims or expenses arising out of or related to the breach of
its obligations under this Section 19.1. Manager agrees to reasonably cooperate
with Owner in the preparation of such agreements and offerings.

19.2 Permissible Disclosure. Notwithstanding the above restrictions, subject to
Manager’s right of review set forth in Section 19.1, Owner may represent that
the Facility shall be managed by Manager and Manager may represent that it
manages the Facility and both may describe the terms of this Agreement and the
physical characteristics of the Facility in regulatory filings and public or
private offerings. Moreover, nothing in this Section 19 shall preclude the
disclosure of (a) already public information, or (b) audited or unaudited
Financial Statements from the Facility required by the terms of this Agreement
or (c) any information or documents required to be disclosed to or filed with
any Gaming Authority or Governmental Authority. Both parties shall use their
best efforts to consult with the other concerning disclosures as to the
Facility. Owner and Manager shall cooperate with each other in providing
financial information concerning the Facility and Manager that may be requested
by any Lender or required by any Governmental Authority.

19.3 Compliance. Both parties shall use their best efforts to cause their
respective Affiliates or controlling Persons, and any partner or joint venturer,
to comply with all provisions of this Section 19 that are applicable to such
party.

20. ARBITRATION

20.1 Non-Financial Disputes. As to any non-financial dispute, the arbitration
provisions set forth in this Section 20.1 shall be the exclusive dispute
resolution procedures and no such dispute shall be a default by either Owner or
Manager under this Agreement.

a. General. Except as otherwise set forth in Section 20.2, any controversy,
dispute or claim arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Agreement shall be resolved by
binding arbitration in Philadelphia, Pennsylvania, pursuant to the commercial
arbitration rules (the “Rules”) of the American Arbitration Association (“AAA”),
specifically including the Rules relating to “Expedited Procedures” (the
“Expedited Procedures”); and any judgment may be entered in any Court having
jurisdiction. The parties intend that such arbitration shall provide final and
binding resolution of any dispute, controversy or claim, and that action in any
other forum shall be brought only if necessary to compel arbitration, or to
enforce an arbitration award or order. All initial arbitration or judicial
proceedings shall be instituted within twelve (12) months after the claim
accrues or shall be forever barred.

 

22



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

Each party agrees that it will use its best efforts to negotiate an amicable
resolution of any dispute between Manager and Owner arising from this Agreement.
If Owner and Manager are unable to negotiate an amicable resolution of a dispute
within fourteen (14) Business Days from the date of notice of the dispute
pursuant to the notice section of this Agreement, or such other period as the
parties mutually agree in writing, either party may refer the matter to
arbitration as provided herein.

b. Initiation of Arbitration and Selection of Arbitrators. Arbitration shall be
initiated by written notice by one party to the other pursuant to the notice
section of this Agreement, and the Commercial Arbitration Rules of the American
Arbitration Association shall thereafter apply. The arbitrator shall have the
power to grant equitable and injunctive relief and specific performance as
provided in this Agreement. If necessary, orders to compel arbitration or
enforce an arbitration award may be sought before the United States District
Court for the District of Delaware and any federal court having appellate
jurisdiction over said court. If the United States District Court for the
District of Delaware finds that it lacks jurisdiction, each party consents to be
sued in the Delaware State Court system.

The AAA in Philadelphia, PA shall be requested to submit a list of five
(5) persons to serve as the arbitrator. The arbitrator will be selected from a
panel of persons having experience with and knowledge of the gaming business.
The parties shall select the arbitrator from the list submitted, provided that
if the parties cannot agree upon the arbitrator, then the arbitrator shall be
selected from the list of five (5) through the process of each party jointly
striking names from the list until one name remains. The above procedures
contemplate that there will only be two (two) parties to the arbitration
proceeding; if there are more, and the parties cannot agree upon the method of
choosing arbitrators the method of proceeding shall be determined pursuant to
the then existing Commercial Arbitration Rules of the AAA.

c. Choice of Law. In determining any matter the arbitrator(s) shall apply the
terms of this Agreement, without adding to, modifying or changing the terms in
any respect, and shall apply the laws of the State of Delaware.

d. Place and Conduct of Hearing. All arbitration hearings shall be held at a
place designated by the arbitrator(s) in Wilmington, Delaware or Philadelphia,
Pennsylvania. The arbitrator is instructed to schedule promptly all discovery
and other procedural steps and otherwise to assume case management initiative
and control to effect an efficient and expeditious resolution of the dispute.
The arbitrator is authorized to issue reasonable monetary sanctions against
either party if, upon a showing of good cause, such party is unreasonably
delaying the proceeding. Each party hereto hereby consents to the use, of the
Expedited Procedures without regard to the amount in controversy and agrees to
cooperate in all respects with the arbitrator in order to permit a speedy
resolution to such disputes. The arbitrator shall convene a hearing as quickly
as practicable after his or her appointment, and in any event no later than
fifteen (15) days after such appointment. There shall be only one hearing, which
shall not exceed five (5) consecutive business days in length. The arbitrator is
specifically authorized to render partial or full summary judgment as provided
for in the Federal Rules of Civil Procedure. The Federal

 

23



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

Rules of Evidence shall apply to the arbitration hearing. The party bringing a
particular claim or asserting an affirmative defense will have the burden of
proof with respect thereto. At the time of granting or denying a motion for
hearing, the arbitrator shall prepare and distribute to the parties a writing
setting forth the arbitrator’s findings of facts and conclusions of law relating
to the dispute, including the reasons for the giving or denial of any aware. The
arbitrator shall be requested to render an opinion within thirty (30) days after
the date the controversy (within fifteen (15) days in the case of any expedited
proceeding) is submitted to him or her.

e. Confidentiality. The arbitration proceedings and all testimony, filings,
documents and information relating to or presented during the arbitration
proceedings shall be deemed to be information subject to the confidentiality
provisions of this Agreement.

20.2 Financial Disputes. As to any financial dispute, the arbitration provisions
set forth in this Section 20.2 shall be the exclusive dispute resolution
procedures and no such dispute shall be a default by either Owner or Manager
under this Agreement.

a. Arbitration Accountants. The “Arbitration Accountants” (herein so called)
shall be one of the four (4) largest firms of independent certified public
accountants in the United States (but shall not be the Facility Auditors or any
firm of independent certified public accountants engaged by either Owner or
Manager or any Affiliates of either of them as auditors). In the event the
conditions set forth in the preceding sentence eliminate all four (4) of the
largest firms of independent certified public accountants, then the Arbitration
Accountants, shall be chosen from other international accounting firms. The
party desiring to submit any matter to arbitration under Section 20.2 shall do
so by written notice to the other party, which notice shall set forth the items
to be arbitrated and such party’s choice of one of the firms of accountants. The
party receiving such notice shall within three (3) Business Days after receipt
of such notice either approve such choice, or designate one of the remaining
firms by written notice back to the first party, and the first party shall
within three (3) business days after receipt of such notice either approve such
choice or disapprove the same. If both parties shall have agreed under the
preceding sentence, then such firm shall be the Arbitration Accountants for the
purposes of arbitrating the dispute; otherwise, within three (3) business days
the two (2) firms chosen will select a firm from among the remaining firms to be
the Arbitration Accountants for such purpose. The Arbitration Accountants shall
be required to render a decision in accordance with the procedures described in
Section 20.2b within twenty (20) business days after being notified of their
selection. The fees and expenses of the Arbitration Accountants will be paid by
the non-prevailing party, unless the dispute involves insurance, in which case
they shall be an Operating Expense. In connection with a dispute involving the
value of the Facility, staff members of the Arbitration Accountants with
recognized expertise in the valuation of casino properties will be used.

b. Arbitration Procedures. In all arbitration proceedings submitted to the
Arbitration Accountants, the Arbitration Accountants shall be required to agree
upon and approve the substantive position advocated by Owner or Manager with
respect to each disputed item and shall not adopt an alternative or compromise
position. Any decision rendered by the Arbitration Accountants that does not
reflect a substantive position advocated by Owner or Manager shall be beyond the
scope of authority granted to the Arbitration Accountants and consequently may
be rejected by either party. All proceedings by the Arbitration Accountants

 

24



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

shall be conducted in accordance with the then current rules regarding
commercial arbitration of the American Arbitration Association, except to the
extent the provisions of such rules are modified by this Agreement or the mutual
agreement of the parties. Unless otherwise agreed, all arbitration proceedings
shall be conducted in Wilmington, Delaware or Philadelphia, Pennsylvania. In
rendering their decision, the Arbitration Accountants shall issue a decision of
their findings and conclusions and shall not add to, subtract from or otherwise
modify the provisions of this Agreement.

21. NOTICES

All notices to be given hereunder shall be given in writing and may be delivered
by internationally recognized overnight or express messenger or delivery service
to:

 

If to Owner:

   Keystone Redevelopment Partners, LLC    Fox Street and Roberts Avenue   
Philadelphia, PA    Attn: Chairman of the Board

If to Manager:

   Trump Entertainment Resorts, Inc.    1000 Boardwalk    Atlantic City NJ 08401
   Attn: Executive Vice President and General Counsel

Either party hereto may change its address by giving notice of such change to
the other party hereto in the manner hereinabove provided. Notices shall be
deemed to have been duly given when received or upon refusal to accept delivery,
or as demonstrated by the sender.

22. MISCELLANEOUS

22.1 Confidentiality. Except as otherwise set forth in Section 17.2 and
Section 19.2, both parties shall maintain confidentiality with respect to
material developments in the course of operation of the Facility, subject to
Governmental Requirements. Except as required by any law and Gaming Authorities,
material confidential information shall only be made available to such of a
party’s employees and consultants as are required to have access to the same in
order for the recipient party to adequately use such information for the
purposes for which it was furnished. Any Person to whom such information is
disclosed shall be informed of its confidential nature and shall agree to keep
it confidential as provided herein. Information provided by one party to the
other shall be presumed confidential unless the information is (a) published or
in the public domain other than as a result of any action by the recipient
thereof, (b) disclosed to the recipient by a third party or (c) presented to the
recipient under circumstances which clearly and directly indicate the delivering
party does not intend such information to be confidential.

22.2 Conflict of Interest; Non-Compete.

a. Subject to the restriction set forth in Section 22.2(b) below, nothing
contained in this Agreement shall be construed to restrict or prevent, in any
manner, any party from engaging in any other businesses or investments during
the Term of this Agreement,

 

25



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

including, without limitation, any similar or competitive casino operation.
Owner acknowledges that Manager and/or its Affiliates operate other casinos and
may in the future operate additional casinos in different areas of the world,
and that marketing efforts may cross over into the same markets and with respect
to the same potential customer base as the Facility’s. Manager, in the course of
managing the Facility, may refer customers of the Facility and other parties to
other facilities operated by Affiliates of Manager to utilize gaming,
entertainment and other amenities, without payment of any fees to Owner. Owner
consents to such activities and agrees that such activities will not constitute
a conflict of interest. Owner acknowledges and agrees that Manager may have and
distribute promotional materials for Manager’s Affiliates and facilities,
including casinos, at the Facility if reciprocal arrangements are made in favor
of the Facility at Manager’s Affiliates and other facilities.

b. During the Term of this Agreement, neither Manager nor an Affiliate of
Manager shall (i) engage in a competing business for its own account anywhere in
[*****] (the “Restricted Area”); or (ii) [*****]; provided, however, [*****].

22.3 Choice of Law and Construction of Agreement. This Agreement shall be
governed by and construed under the laws of the State of New York. Should any
provision of this Agreement require judicial interpretation or as to any
arbitration under this Agreement, it is agreed that the court or arbitrators
interpreting or considering such provision shall not apply the presumption that
the terms hereof shall be more strictly construed against a party by reason of
the rule or conclusion that a document should be construed more strictly against
the party who itself or through its agent prepared the same. It is agreed and
stipulated that all parties hereto have participated equally in the preparation
of this Agreement and that legal counsel was consulted by each party before the
execution of this Agreement. All references in this Agreement to “Dollars” or
“$” shall be deemed to refer to the currency of the United States.

22.4 Regulatory Information. Owner and Manager shall provide to each other all
information pertaining to this arrangement and the Facility and as to their
ownership structure, corporate structure, officers’ and directors’,
stockholders’, members’ and partners’ identity, financing, transfers of
interest, etc. as shall be required by any Gaming Authorities or other
regulatory authority with jurisdiction over the other or with respect to any
federal or state security law requirement.

22.5 Force Majeure. Notwithstanding anything to the contrary in this Agreement,
Manager shall not be deemed to have breached or be in default under this
Agreement by reason of failing to take any action or to perform in accordance
therewith to the extent the same is the direct result of any event beyond the
reasonable control of Manager, including but not limited to casualty, fire,
flood, earthquake, condemnation, strike, lockout, war, riot, unanticipated labor
or material shortages, unknown physical or environmental conditions affecting
the Facility, and orders or judgments of courts or Governmental Authorities that
impact or impede the development or operation of the Facility (a “Force Majeure
Event”), provided that as promptly as practicable under the circumstances, upon
the cessation of the Force Majeure Event, Manager take such action or perform
such obligation as had been prevented by the Force Majeure Event.

22.6 Conditions to Obligations. Notwithstanding anything contained in this
Agreement to the contrary, the rights, obligations and liabilities of the
parties hereto are subject to all applicable Laws, and any necessary approvals
of the Gaming Control Board of the Commonwealth of Pennsylvania.

 

26



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

22.7 Negation of Partnership, Joint Venture or Lease. Nothing contained in this
Agreement shall constitute, or be construed to be or to create, a partnership,
joint venture or lease between Owner and Manager, or any affiliated person or
entity.

22.8 Further Assurances. The parties hereto agree that they shall execute,
acknowledge and deliver any and all other instruments or documents, and engage
in any other further actions, which shall be deemed reasonably necessary or
desirable to effect the purposes of this Agreement.

22.9 Waiver. No exercise or waiver, in whole or in part, of any right or remedy
provided for in this Agreement shall operate as a waiver of any other right or
remedy, except as otherwise herein provided. No delay on the part of any party
in the exercise of any right or remedy shall operate as a waiver thereof.

22.10 Severability. If any term or other provision of this Agreement (other than
Section 7) is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto.

22.11 Successors and Assigns Bound. The terms of this Agreement shall bind and
inure to the benefit of Owner, Manager and each of their respective successors
and permitted assigns.

22.12 Captions. The captions used herein are for convenience only and do not in
any way affect, limit, amplify or otherwise modify the terms and provisions of
this Agreement.

22.13 Counterparts. This Agreement may be executed in one or more counterparts
with each such counterpart deemed to be an original hereof and all such
counterparts deemed to be one and the same Agreement.

22.14 Entire Agreement. This Agreement constitutes the entire understanding
between the parties concerning the subject matter herein contained. There are no
oral promises, conditions, representations, undertakings, interpretations or
terms of any nature except or expressly set forth herein and each of the parties
represents and warrants that there exist no conditions or inducements to the
signing of this Agreement except as expressly set forth herein. This Agreement
may not be amended, modified, altered or waived, in whole or in part, except by
a subsequent writing signed by the parties sought to be bound.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

*****CONFIDENTIAL TREATMENT REQUESTED*****

IN WITNESS WHEREOF, Owner and Manager have caused this Agreement to be duly
executed as of the day and year first above written.

TER MANAGEMENT Co., L.L.C.

By:

 

/s/ Mark Juliano

 

Mark Juliano

 

Chief Operating Officer

KEYSTONE REDEVELOPMENT PARTNERS, LLC

By:

 

/s/ James B. Perry

 

James B. Perry

 

Chairman of the Board

 

of Member Representatives

 

28



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

All capitalized terms referenced or used in the Management Agreement (the
“Agreement”) and not specifically defined therein shall have the meaning set
forth below in this Exhibit A, which is attached to and made a part of the
Agreement for all purposes. The section references herein refer to the Sections
in and to the Agreement.

AAA. The term “AAA” shall have the meaning set forth in Section 20.1a.

Affiliate. The term “Affiliate” shall mean a Person that directly or indirectly,
or through one or more intermediaries, controls, is controlled by, or is under
common control with the Person in question and any stockholder or partner of any
Person referred to in the preceding clause owning (i) more than fifty
(50%) percent or more of such Person if such Person is a publicly traded
corporation, or (ii) more than fifty (50%) percent or more of an ownership or
beneficial interest in any other Person.

Annual Budget. The term “Annual Budget” shall have the meaning set forth in
Section 5.1c.

Approved Legal Counsel. The terms “Approved Legal Counsel” shall have the
meaning set forth in Section 5.1h(6).

Arbitration Accountants. The term “Arbitration Accountants” shall have the
meaning set forth in Section 20.2a.

Bad Debts. The term “Bad Debts” shall mean an amount equal to the provision for
doubtful accounts as set forth in the Facility’s statement of income covering
the Facility operations.

Bank Accounts. The term “Bank Accounts” shall have the meaning set forth in
Section 5.1h(8). It shall not include any of Manager’s accounts.

Base Management Fee. The term “Base Management Fee” shall have the meaning set
forth in Section 7.2.

Board of Member Representatives. The term “Board of Member Representatives”
shall have the meaning set forth in Section 3.3.

Books and Records. The term “Books and Records” shall have the meaning set forth
in Section 5.1f.

Budget. The term “Budget” or “Budgets” means any budget contemplated by the
Agreement that has been approved by Owner or has been arbitrated as set forth in
the Agreement, including, without limitation, the Annual Budget.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Business Days. The term “Business Days” shall mean all weekdays except those
that are official holidays of the State of Delaware. Unless specifically stated
as “Business Days,” a reference to “days” means calendar days.

Capital Replacements. The term “Capital Replacements” shall have the meaning set
forth in Section 5.1d.

Capital Replacements Fund. The term “Capital Replacements Fund” shall mean those
amounts at any given time allocated to an account for the purpose of funding
budgeted capital replacements, renewals, non-routine repairs and maintenance and
improvements within and to the Facility pursuant to the applicable Budget. The
Capital Replacements Fund shall be maintained at a financial institution
selected by Owner. In the event that Gross Revenue in any month is insufficient
to permit a deposit to the Capital Replacements Fund after paying Operating
Expenses, the amount of the deficiency shall be carried over and added to the
amount to be deposited in the Capital Replacements Fund in subsequent months.

Condemnation. The term “Condemnation” shall mean any taking by eminent domain,
condemnation, nationalization or any other governmental action.

Control. The term “Control” (including derivations such as “controlled” and
“controlling” means with respect to a Person, the ownership of more than fifty
(50%) percent or more of the beneficial interest or voting power of such Person.

Commencement Date. The term “Commencement Date” shall have the meaning set forth
in Section 2.1.

Debt Service. The term “Debt Service” shall mean payments (including, without
limitation, principal, interest and expense reimbursement) with respect to
(a) capitalized leases, as defined in accordance with Generally Accepted
Accounting Principles, (b) all third party borrowed funds related to the
Facility, and (c) any construction or permanent financing related to the
Facility.

Default/Event of Default. The term “Default” and “Event of Default” shall have
the meaning set forth in Section 15.

Default Rate. The term “Default Rate” shall mean the lesser of (a) the
referenced or prime commercial lending rate published in the Wall Street
Journal, plus two (2%) percent per annum, or (b) the highest rate permitted by
applicable law, to the extent applicable law establishes a maximum rate of
interest which may be charged with respect to obligations of the type in
question, until paid.

Effective Date. The term “Effective Date” shall have the meaning set forth in
Section 2.1.

Expedited Procedures. The term “Expedited Procedures” shall have the meaning set
forth in Section 20.1a.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

Extended Term. The term “Extended Term” shall have the meaning set forth in
Section 2.2.

FF&E. The term “FF&E” shall mean all furniture, furnishings, equipment, and
fixtures, including gaming equipment, computers, housekeeping and maintenance
equipment necessary or appropriate to operate the Facility in conformity with
this Agreement.

Financial Statements. The term “Financial Statements” shall mean an income
statement, balance sheet and a sources and use of cash statement, all prepared
in conformity with Generally Accepted Accounting Principles and on a basis
consistent in all material respects with that of the preceding period (except as
to those changes or exceptions disclosed in such Financial Statements).

Fiscal Year. The term “Fiscal Year” shall mean a period beginning and ending on
January 1 and December 31, respectively. “Fiscal Year” shall also refer to the
period commencing on the first day of the Term and ending on the last day of
that calendar year. In the event this Agreement terminates on a date other than
the last day of a calendar year, the term “Fiscal Year” shall include the period
from the first day of the Fiscal Year during which this Agreement terminates to
and including the date of such termination.

Gaming Authorities. The term “Gaming Authorities” or “Authority” shall mean the
Gaming Control Board of the Commonwealth of Pennsylvania, and all other
agencies, authorities and instrumentalities of any state, nation, or other
governmental entity, or any subdivision thereof, regulating gaming or related
activities and having jurisdiction over Manager, Owner or the Facility.

Generally Accepted Accounting Principles. The term “Generally Accepted
Accounting Principles” shall mean generally accepted accounting principles as in
effect from time to time by the American Institute of Certified Public
Accountants.

Governmental Authority. The term “Governmental Authorities” or “Authority” means
the United States, the Commonwealth of Pennsylvania, the City of Pennsylvania,
any other political subdivision in which the Facility is located and any court
or political subdivision, agency, commission, board or instrumentality or
officer thereof, whether federal, state or local having or exercising a
jurisdiction over Owner or Manager.

Governmental Requirements. The term “Governmental Requirements” means all laws
and agreements with any Governmental Authority that are applicable to the
operation of the Facility and including, without limitation, all Approvals and
any rules, guidelines or restrictions created by or imposed by Governmental
Authorities.

Gross Operating Profit. The term “Gross Operating Profit” shall mean [*****]
less [*****] exclusive of [*****].

Gross Revenue. The term “Gross Revenue” shall include all of the revenue from
the operation of the Facility computed on an accrual basis from all business
conducted upon, related

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

to or from the Facility in accordance with Generally Accepted Accounting
Principles and shall include, but not be limited to, the net win from gaming
activities, which is the difference between gaming wins and losses before
deducting taxes, and the amount of all sales of food, beverages, goods, wares,
services or merchandise at or from the Facility, less Bad Debts and deposits
made in respect of progressive and other similar games, except to the extent
such deposits are allocable to expenses. Gross Revenue shall not include:

a. Applicable gross receipts taxes, admission, cabaret, excise, value added,
sales and use taxes, or similar governmental charges collected directly from
customers or as a part of the sales price of any goods or services;

b. Income and revenues of tenants, licensees and concessionaires of Manager or
Owner of the Facility or any part thereof; provided, however, that all fees,
rents, commissions, percentages or other payments received from any tenant,
licensee or concessionaire of the Facility shall be included in Gross Revenue;

c. Service charges, which are defined to mean percentage gratuities added to
customer billings as compensation to employees of the Facility;

d. Proceeds of financing, refinancing or sale of all or a portion of the
Facility assets;

e. Proceeds paid as a result of an insurable loss (unless paid for the loss or
interruption of business and representing payment for damage for loss of income
and profits of the Facility) after deducting any expenses of adjustment and
collection;

f. Owner’s Advances and any funds advanced or investments by Manager;

g. Proceeds of condemnation and eminent domain awards;

h. Interest on any Bank Accounts;

i. Credits and refunds; and

j. Credit card or travel agent commissions.

Any of the above provisions resulting in a double exclusion from Gross Revenue
shall be allowed as an exclusion only once.

Incentive Management Fee. The term “Incentive Management Fee” shall have the
meaning set forth in Section 7.3.

Initial Term. The term “Initial Term” shall have the meaning set forth in
Section 2.1.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Law. The term “Law” means any statute, ordinance, promulgation, law, treaty,
rule, regulation, code, judicial or administrative precedent or order of any
court or any other Governmental Authority.

Lender. The term “Lender” shall mean any Person that has extended credit to
Owner secured by, among other things, a mortgage or hypothecation encumbering
the Facility.

Loan Documents. The term “Loan Documents” means any documents evidencing,
securing and relating to any indebtedness owing by Owner to a Lender and
relating to the Facility, now existing or incurred during the Term, including,
without limitation, all promissory notes, loan agreements, mortgages,
hypothecations, pledges, assignments, certificates, indemnities and other
agreements.

Losses. The term “Losses” shall have the meaning set forth in Section 12.1.

Major Condemnation. The term “Major Condemnation” shall mean any condemnation
which prevents the conduct of the Facility business and the ability to earn or
generate revenues and income.

Management Fee. The term “Management Fee” shall collectively mean (a) the Base
Management Fee, and (b) the Incentive Management Fee.

Manager Denial. The term “Manager Denial” shall have the meaning set forth in
Section 17.2.

Manager Operating Permits. The term “Manager Operating Permits” shall mean all
licenses and approvals of Manager (as distinct from Owner or the Facility)
required from any Gaming Authority to manage the Facility and otherwise perform
and carry out its obligations under this Agreement.

Manager’s Senior Staff. The term “Manager’s Senior Staff” shall have the meaning
set forth in Section 5.1(a).

Minor Condemnation. The term “Minor Condemnation” shall mean any condemnation
other than a Major Condemnation.

Operating Expenses. The term “Operating Expenses” shall mean those necessary and
reasonable operating expenses, including, without limitation, costs of Operating
Supplies, payroll and benefits, marketing, administration, maintenance, energy,
insurance, Management Fees and all costs and expenses of licensing Manger’s or
Owner’s employees, incurred on behalf of Owner in connection with conducting and
operating the Facility, computed on an accrual basis, deductible under Generally
Accepted Accounting Principles in determining “Operating Income” (as defined in
casino industry practice) for purposes of preparing a statement of operations
for the Facility as well as ad valorem taxes, payroll taxes, fees, assessments
and other payments due any Governmental Authorities (other than excise, sales
and use taxes, withholding taxes and taxes in respect of income or profits);
provided, however, Operating Expenses shall not include depreciation or
amortization with respect to the Facility or the FF&E, Debt Service or Capital
Replacement Fund deposits.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

Operating Permits. The term “Operating Permits” shall mean all licenses, permits
and approvals required of any Governmental Authority for the operation of the
Facility, including the Manager Operating Permits and Owner Operating Permits.

Operating Supplies. The term “Operating Supplies” shall mean gaming supplies,
paper supplies, cleaning materials, food and beverage, marketing materials,
maintenance supplies, uniforms and all other consumable supplies and materials
used in the operation of the Facility.

Owner Denial. The term “Owner Denial” shall have the meaning set forth in
Section 17.1.

Owner Indemnitees. The term “Owner Indemnitees” shall have the meaning set forth
in Section 12.1.

Owner Operating Permits. The term “Owner Operating Permits” shall mean all
licenses and approvals of Owner (as distinct from Manager or the Facility)
required from any Gaming Authority to own the Facility and otherwise perform and
carry out its obligations under this Agreement.

Owner’s Advances. The term “Owner’s Advances” shall mean the amounts to be
advanced by Owner to Manager pursuant to Section 6.1.

Owner’s Representative. The term “Owner’s Representative” shall have the meaning
set forth in Section 3.3.

Person. The term “Person” shall mean any individual, partnership, corporation,
association or other entity, including, but not limited to, any government or
agency or subdivision thereof, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.

Pre-Opening Budget. The term “Pre-Opening Budget” shall have the meaning set
forth in Section 4.1.

Pre-Opening Expenses. The term “Pre-Opening Expenses” shall have the meaning set
forth in Section 4.1.

Rules. The term “Rules” shall have the meaning set forth in Section 20.1a.

Term. The term “Term” shall mean the Initial Term and any Extended Term for
which the option to extend as provided in the Agreement has been exercised.

Unavoidable Delay. The term “Unavoidable Delay” shall have the meaning set forth
in Section 15.4.

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

Working Capital. The term “Working Capital” shall mean such amount in the Bank
Accounts as in the reasonable business judgment of Manager will be sufficient to
reasonably assure the timely payment of all current liabilities of the Facility
and the uninterrupted and efficient operation of the Facility during the Term of
this Agreement to permit the Manager to perform its responsibilities and
obligations hereunder, all as contemplated by the applicable Annual Budget with
reasonable reserves for unanticipated contingencies and for short term business
fluctuations resulting from monthly variations between the Annual Budget and
actual operating expenses.

 

Exhibit A – Page 7